 1
 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                Apr 08, 2020
                                                                      SEAN F. MCAVOY, CLERK

 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 ROBERT PERDUE, PATRICIA                         No. 4:19-CV-05221-SAB
10 PERDUE, and “SCOUT”,
11        Plaintiffs,                              ORDER CLOSING FILE
12        v.
13 POSTMASTER PASCO,
14        Defendant.
15
16        The Court has been notified by pro se Plaintiffs that they no longer wish for
17 the Court to consider their Second Motion for Reconsideration. See ECF No. 18.
18        Accordingly, IT IS HEREBY ORDERED:
19        1. Plaintiffs’ construed Second Motion for Reconsideration, ECF No. 17, is
20 DISMISSED as moot.
21        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
22 this Order, to provide copies to Plaintiffs and counsel, and close this file.
23        DATED this 8th day of April 2020.
24
25
26
27
28
                                                         6WDQOH\$%DVWLDQ
     ORDER CLOSING FILE * 1                         8QLWHG6WDWHV'LVWULFW-XGJH
